Citation Nr: 1042585	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, right thigh.

2.  Entitlement to a total evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from December 1954 to November 
1957.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veteran Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The issue of entitlement to a total rating based on individual 
unemployability (TDIU) will be address in the remand portion of 
the decision below is remanded to the RO via the Appeals 
Management Center in Washington, DC.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's right thigh scar was characterized as "deep," 
the area of which was measured to be at least 12 square inches, 
but not 72 square inches.

2.  The Veteran's service-connected residuals of a right thigh 
gunshot wound include a slight Muscle Group XIII injury.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a residual scar from 
a right thigh gunshot wound have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7801 
(2010).

2.  The criteria for a separate noncompensable evaluation for a 
slight Muscle Group XIII injury, as a residual of the Veteran's 
service-connected gunshot wound, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim addressed herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Specifically, the RO's letters to 
the Veteran, dated in March 2004 and January 2009, satisfied the 
duty to notify provisions relating to the Veteran's claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.

Additionally, the RO's January 2009 letter to the Veteran 
notified him that he must submit, or request that VA obtain, 
evidence of the worsening of his disability and the different 
types of evidence available to substantiate his claims for a 
higher rating.  This letter also informed him of the general 
requirements to obtain a higher rating and notified him of the 
need to submit evidence of how such worsening effected his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-
82 (2009); Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 
4146124 (Vet. App. October 22, 2010).  For these reasons, the 
Board finds that the content requirements of the notice VA is to 
provide have been met and no further development is required 
regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the Veteran underwent adequate VA 
examinations in order to ascertain the severity of his service-
connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Specifically, the examiners took into account the 
Veteran's statements and treatment records, which allowed for 
fully-informed evaluations of the claimed disability.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of these claims, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from December 
1954 to November 1957.  In February 2004, the Veteran submitted a 
claim of entitlement to an evaluation in excess of 10 percent for 
his service-connected gunshot wound residuals, right thigh, which 
was denied in June 2004.  After the Veteran perfected an appeal, 
the Board remanded the claim in December 2008 for further 
development, to include affording the Veteran a VA examination to 
assess the severity of his right thigh gunshot wound residuals.  
After the directed development was completed, the Veteran's claim 
was denied in a February 2010 supplemental statement of the case.  
The claim has been remitted to the Board for further appellate 
review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

The RO evaluated the Veteran's service-connected right thigh 
gunshot wound residuals under Diagnostic Code 5313 and under 
Diagnostic Code 7801, hyphenated as 5313-7801.  Generally, 
hyphenated diagnostic codes are used when an unlisted disability 
is at issue.  See 38 C.F.R. § 4.27 (2010).  Use of the second 
diagnostic code helps provide further detail regarding the 
origins of the unlisted disability, the bodily functions 
affected, the symptomatology, and anatomical location.  Id.; see 
Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  In the 
selection of diagnostic codes assigned to injuries and diseases, 
preference is to be given to the diagnostic code assigned to the 
injury or disease itself; however, if the rating is to be 
determined on the basis of a residual condition, the diagnostic 
code appropriate to the residual condition will be added, 
preceded by a hyphen, and will serve as the basis for the rating 
assigned.  38 C.F.R. § 4.27.  Where, however, separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Estaban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  The RO 
determined that the Veteran's gunshot wound, evaluated under 
Diagnostic Code 5313, was the service-connected disability, and a 
scar, evaluated under Diagnostic Code 7801, was the residual 
condition upon which the currently assigned 10 percent rating is 
based.  

During the pendency of this appeal, VA revised the criteria for 
evaluating disabilities of the skin, which became effective 
October 23, 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); see 
also 73 Fed. Reg. 54708 (September 23, 2008).  "[W]hen [a 
veteran's] claim implicates a statute or regulation enacted 
during the pendency of that claim, VA's first task is to 
determine whether the statute or regulation expressly speaks to 
its temporal reach."  Landgraf v. USI Film Prods., 511 U.S. 244, 
280 (1994).  

The October 2008 revisions are only applicable to claims for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran 
filed his claim in February 2004.  Given that the temporal reach 
of the October 23, 2008 amendment is prescribed, VA is under no 
obligation to ascertain the presence of retroactive effects and 
will implement the prescribed temporal applicability, which, in 
this case, renders the October 23, 2008 criteria inapplicable to 
the Veteran's claim at issue herein.  See VAOPGCPREC 7-03 (2003).

Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  
Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area or 
areas is at least 6 square inches (39 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801.  A 20 percent evaluation is 
warranted when the area of deep, non-linear scars, other than on 
the head, face, or neck, is at least 12 square inches (77 square 
centimeters).  Id.  A 30 percent evaluation is warranted when the 
area of deep, non-linear scars other than the head, face, or 
neck, is at least 72 square inches (465 square centimeters).  Id.

The diagnostic codes involved in rating the muscles included in 
the anatomic region of the pelvic girdle and thigh include 
Diagnostic Codes 5313 through 5318.  38 C.F.R. §§ 4.55(b), 4.73.  
Diagnostic Code 5313 pertains to Muscle Group XIII, which 
includes the muscles involved in extension of the hip and flexion 
of the knee; outward and inward rotation of the flexed knee; 
acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and the knee, and extension of 
the hip and knee.  38 C.F.R. § 4.73.  According to Diagnostic 
Code 5313, a noncompensable rating is warranted where the 
disability is "slight."  A 10 percent rating is warranted where 
the disability is "moderate."  A 30 percent rating is warranted 
where the disability is "moderately severe."  Finally, a 
maximum 40 percent rating is warranted where the disability is 
"severe."  Id.

The factors to be considered in evaluating disabilities resulting 
from muscle injuries are listed in 38 C.F.R. § 4.56.  For 
example, the provision of 38 C.F.R. § 4.56(c) reflects that the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Information in this regulation provides guidance only and is to 
be considered with all other factors in the individual case.  See 
Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 
C.F.R. § 4.56(d), disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

Slight disability of muscles is characterized by simple wound of 
muscle without debridement or infection.  Slight disability of 
muscle is reflected by history and complaint such as service 
department records of a superficial wound with brief treatment 
and return to duty.  Healing of slight muscle injuries is 
followed by good functional results.  Slight disability of 
muscles includes none of the cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) exit 
scars, indicating a short track of the missile through muscle 
tissue.  For moderate muscle injury, there should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint 
characteristic of severe disability of muscle includes service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile; (B) Adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle; 
(C) Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) Visible or measurable atrophy; 
(E) Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

In March 2004, the Veteran reported right leg pain of 7 on a 10-
point pain scale.  A physical examination demonstrated no 
myalgia, arthalgia, swollen joints, leg cramps, or loss of muscle 
strength.  Moreover, the Veteran's gait was coordinated and 
smooth; there was no clubbing or cyanosis; no misalignment, 
defects, or deformities of the joints, bones, or muscles; full 
range of motion without pain or contractures; and no muscle 
atrophy or weakness.

In April 2004, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected residuals of a 
right thigh gunshot wound.  The Veteran reported that he 
sustained a gunshot wound in his right thigh in 1957.  The 
gunshot wound was not "through and through" and, thus, he 
underwent surgery to have shrapnel removed.  He asserted 
experiencing almost daily "dull aching discomfort," with 
occasional worsening of symptoms, including throbbing.  The 
Veteran reported aggravation with "too much" standing or 
walking.  He denied swelling, color changes, skin changes, 
claudication, and ulcerations, but asserted that his right leg 
would sometimes become cold.  He also endorsed occasional 
"tingling" in the area and has "constant numbness" in the area 
of the surgery.  After the Veteran's relevant medical history was 
reviewed, a physical examination was administered.  The 
examination demonstrated the following symptoms:  ambulatory; 
well-healed, non-keloid scar that was 12 inches long in the 
anterior medial aspect of the right thigh; the scar was 
"somewhat" tender to the touch, but there was a loss of 
pinprick and light touch sensation in the area of the scar; 
normal dorsalis pedis, posterior tibial, and femoral pulses; no 
temperature change; no color changes; no skin problems; and a 
"very, very slight" limp on the right leg.  The diagnosis was 
"well-healed" right thigh gunshot wound.

Later in April 2004, a private doctor, R.B.D., M.D., P.A., 
determined that the Veteran was ambulatory with no limp.  Dr. 
R.B.D. continued:

It is...conceivable that the gunshot wound in 
the right upper thigh has caused weakness in 
the right quadriceps and the adductors, which 
has offset his gait...

In August 2004, the Veteran complained of numbness, tingling, and 
pain in his right upper thigh area, asserted that it was 
"bothering him more."  A physical examination revealed a well-
healed scar with a "red area" at the upper border and fibrotic 
tissue, but no edema.  The diagnosis was right upper thigh 
myalgia.

In September 2004, the Veteran complained of "discomfort" along 
his right thigh scar, characterizing the symptoms as 
"bothersome."  The Veteran stated that he was not seeking 
treatment, but only an increase in his disability rating.

In April 2005, the Veteran asserted that his service-connected 
gunshot wound residuals had "always been bothersome," but that, 
in the last 8 or 9 years, the "wound" had become increasingly 
more painful to point where it was difficult to "walk very 
long" or drive for prolonged periods.  The Veteran then 
requested an "increased on my disability so [he] could keep up 
with the cost of living expenses for today's time of life."

In an undated letter, jointly from B.R., DPT, and A.A.G., M.D., 
F.R.C.S., it was noted that the Veteran underwent physical 
therapy from June 3, 2004 to March 22, 2005 for a soft tissue 
injury in his right leg stemming from an old gunshot wound.  
These medical professionals opined that the physical therapy 
helped keep the Veteran's condition under control, citing the 
Veteran as saying that he felt that his condition worsened 
without physical therapy, rendering the performance of activities 
of daily living "very difficult."  The goal of the Veteran's 
physical therapy was to improve his right thigh strength, 
flexibility, and range of motion.  The Veteran was also provided 
a transcutaneous electrical nerve stimulation unit to help keep 
his pain under control.  During physical therapy, the Veteran 
also received electrical stimulation to decrease muscle pain, 
tightness, and promote relaxation of the affected muscle groups.

In November 2005, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected residuals of a 
right thigh gunshot wound.  The Veteran reported progressively 
worsening symptoms of constant pain.  He also reported undergoing 
physical therapy twice per week for several years and occasional 
use of a transcutaneous electrical nerve stimulation unit.  He 
stated that he was unable to exercise even though his physical 
therapist attempted to increase his exercise tolerance.  He used 
a cane to walk.  Because the Veteran was retired, the examiner 
was unable to assess the impact of the residuals of the gunshot 
wound on the Veteran's occupation.  In regards to his daily 
activities, the Veteran complained of difficulty driving due to 
pain and/or tenderness, especially when depressing the 
accelerator.  A physical examination demonstrated a scar on the 
right anterior thigh that was approximately 10 inches long and 1 
inch wide at the widest part, while the rest of the scar was 
approximately .5 inches wide.  There was tenderness around the 
scar; minor adherence of the scar to the underlying tissue; and 
no irregular atrophic, shiny, or scaly abnormalities.  The 
Veteran's skin and scar were deemed to be in "good condition."  
The scar was stable; there was no loss of cover; no ulceration; 
and no breakdown of the skin.  The examiner characterized the 
scar as "superficial" with only minor adherence to the 
underlying tissue.  Further, there was no evidence of underlying 
soft tissue loss or damage; no inflammation, edema, or keloid 
formation; the scar was white and, in some areas, was light red 
when compared to the surrounding skin; no evidence of infection; 
no induration; no inflexibility of the skin in the area of the 
scar in terms of limitation of motion or function; and only a 
minor difference in strength when compared to the left leg.  The 
diagnosis was right anterior thigh scar and the examiner 
cryptically opined that "[i]t is not at least as likely as not 
that the [Veteran]'s scar on the right thigh is causing the 
[Veteran]'s current complaints."

In December 2005, the Veteran submitted a letter wherein he 
stated that he had been retired since 1979, but that he had been 
"working for himself" since 1984 performing "odd jobs," such 
as cleaning windows and delivery driving.  He also stated that 
his right thigh had been increasingly bothering him and limited 
his ability to operate a motor vehicle that did not have cruise 
control.  He further asserted that walking or standing for "too 
long" was very hard on his legs.

Also in December 2005, Dr. A.A.G. treated the Veteran for 
continued pain and discomfort in his right thigh with 
"irradiation" into his knees.  Dr. A.A.G. stated that the 
Veteran was "presently maxed-out medically."  In the past, Dr. 
A.A.G. administered a series of injections in the Veteran's knees 
for osteoarthritic disease process.  The doctor found elements of 
atrophy secondary to surgical changes with respect to the 
Veteran's right thigh scar, and found that the Veteran continued 
to have "limitations and problems" secondary to long-term 
changes.  Dr. A.A.G. opined that these symptoms affected the 
Veteran's gait pattern and noted that the Veteran's scar may 
interfere with rehabilitation should the Veteran choose to 
undergo total knee arthroplasty.

In January 2010, the Veteran underwent a VA scar examination.  
After a thorough review of the Veteran relevant treatment 
history, the examiner administered a physical examination that 
demonstrated a 20-centimeter long scar running from the proximal 
anterolateral right thigh obliquely and distally across the 
rectus femoris muscle to the distal groove between the distal 
femoris muscle and the distal vastus medialis muscle.  The scar 
was 2 centimeters wide at its widest and .5 centimeters wide 
elsewhere, for a total area of approximately 20 square 
centimeters.  The scar was mildly tender, hypopigmented, and 
invaginated in the distal third by approximately .5 centimeters 
as a result of surgical debridement in 1955.  The examiner 
characterized the scar as "deep in the sense that the fascia 
lata has separated."  There was a mild absence of mid to distal 
femoris rectus muscle at its lateral aspect, which was 
compensated for by hypertrophy of the lateral aspect of the 
femoris rectus muscle.  When measured 20 centimeters proximal to 
the superior patella rim, both the Veteran's thighs were 56 
centimeters in circumference.  While the examiner deemed the 
Veteran's thighs to be symmetrical, there was an "obvious" 
absence of portions of the right rectus femoris muscle and 
separation of the right fascia lata in the mid to distal region 
of the scar.  There was no skin breakdown of the scar; the skin 
was healthy.  There was some loss of subcutaneous fat, but the 
indentation was due mainly to separation of the fascia lata 
causing the scar to be deep.  There was no limitation of motion 
of the right knee caused by the scar.  As will be discussed in 
greater detail under the muscle examination, the Veteran's right 
knee range of motion were symmetrical to his left knee, with 
strength upon flexion and extension of 5 on a 5-point scale.  The 
examiner found that the Veteran's knees were "not affected by 
the scar."  The skin on the scar was shiny and flat, which was 
deemed normal after years of spreading the scar.  There was no 
induration or inflexibility of the scar.  The examiner then 
opined:

The cutaneous scar itself is not disabling[,] 
but the loss of musculature and indentation 
of the separated fascia lata causes the 
[V]eteran the subjective symptoms reported 
above.

The diagnosis was scar from debridement and closure of 
exploration of a .22 caliber missile tract, accidently self-
inflicted gunshot wound.

Also in January 2010, the Veteran underwent a VA muscle 
examination.  After a thorough review of the Veteran's relevant 
medical history and his subjective complaints, a physical 
examination was administered and revealed the following:  the 
entrance wound scar apparently was excised in the proximal 
anterolateral thigh; tissue loss of the mid to distal medical 
aspects of the right rectus femoris muscle compensated for by 
hypertrophy of the lateral aspect of that muscle, which resulted 
in the thighs being symmetrical; no scar formation actually of 
the muscle; no adhesions of the muscles; no tendon damage of the 
muscle; no bone, joint, or nerve damage; and strength of the 
right rectus femoris and other quadriceps muscles of 5 out of 5 
on extension.  Range of motion was 0 to 120 degrees with no flare 
of pain.  The Veteran performed 10 repetitions of knee extension 
without change in the range of motion.  Right knee extension and 
flexion strength was 5 out of 5 before and after the repetitions 
were performed.  There was no evidence of increased weakness, 
pain, fatigability, or incoordination of the right knee after 
repetitive use; no evidence of a limp before or after repetitive 
motion of the right knee; no evidence of a vascular injury; and 
no claudication of the lower extremities caused by any arterial 
or venous injury.  There are no tumors of the muscle, but there 
was a deficiency of the fascia lata due to the separation of the 
surgical incision.  The Veteran's anterior and posterior cruciate 
ligaments were stable, as were his medial and lateral collateral 
ligaments.  Lachman's and McMurray's signs were negative.  The 
examiner opined that there were no affects on the Veteran's right 
knee due to the debridement of the mid to distal right rectus 
femoris muscle medially to extract the .22 caliber, low velocity 
bullet.  The examiner further opined:

Absence of small portion of the mid to distal 
aspects of the right rectus femoris muscle by 
reason of debridement described in previous 
exam[ination] with hypertrophy of the lateral 
aspect of the rectus femoris muscle resulting 
actually in no dysfunction of the right knee.  
There is separation of the mid to distal 
fascia lata in the area of the debridement 
likely the cause of pain described by the 
[V]eteran as a result of gunshot wound 
occurring in the military with subsequent 
debridement.

After the Veteran's claim was remitted to the Board, he submitted 
additional evidence in support of his claim with a 
contemporaneous waiver of RO review.  See 38 C.F.R. § 19.37, 
20.1304 (2010).  The evidence, in part, consisted of 2 letters 
from his chiropractor/physical therapist that included diagnoses 
of "lumbago," "stiffness of joint site unspecified," and 
"pain in joint site unspecified."  The evidence also included 
undated pictures of the Veteran's right upper thigh that 
demonstrated a scar purporting to be the service-connected 
residual of a gunshot wound.  Moreover, the Veteran submitted a 
March 2010 statement wherein he asserted that the right thigh 
scar was about 15 inches long and 2 inches wide.  He further 
asserted that the tissue around the scar has become increasingly 
softer, and that it was becoming more difficult to bear weight on 
his right leg.  He also asserted that his scarring prevented him 
from obtaining part-time employment.

With regard to the Veteran's right thigh scar, a 10 percent 
evaluation has already been assigned pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  As such, in order for an 
evaluation in excess of 10 percent to be granted, the evidence of 
record must demonstrate that the area of his right thigh scar is 
at least 12 square inches (77 square centimeters) for a 20 
percent evaluation, or at least 72 square inches (465 square 
centimeters) for a 30 percent evaluation.  Id.  In April 2004, a 
VA examiner noted that the Veteran's scar was 12 inches long, but 
did not provide a width.  In November 2005, the Veteran's scar 
was measured as being 10 inches long and 1 inch wide at its 
widest, but the remainder being .5 inches wide.  The measurements 
did not specify how long the widest section of the scar was, how 
long the .5-inch-wide portion of the scar was, or an overall 
estimate of the scar's area.  In January 2010, a VA examiner 
calculated that the Veteran's scar was approximately 20 square 
centimeters, citing a length of 20 centimeters, a widest width of 
2 centimeters, and the remaining portion of the scar having a 
width of .5 centimeters.  In March 2010, the Veteran asserted 
that his right thigh scar was 15 inches long and 2 inches wide.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Regardless of the irreconcilable nature of the 
measurements of record, even the most favorable evidence did not 
support finding that the area of the Veteran's right thigh scar 
was at least 72 square inches (465 square centimeters) and, thus, 
a 30 percent evaluation is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  With generous application of the benefit-
of-the-doubt doctrine, however, the Board finds that evidence of 
record demonstrated that the area of the Veteran's right thigh 
scar was at least 12 square inches (77 square centimeters) and, 
thus, a 20 percent evaluation is warranted throughout the 
pendency of this appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Consideration has been given to an increased evaluation for the 
Veteran's service-connected skin residuals of a gunshot wound 
under other potentially applicable diagnostic codes.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the evidence 
of record does not demonstrate that the residuals of the gunshot 
wound included scars to head, face, or neck; a superficial scar; 
or more than one unstable or painful scar.  38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7802, 7804 (2010).  As such, evaluation 
pursuant to these diagnostic codes is unwarranted.

Additionally, the Board finds that the Veteran's gunshot wound 
residuals included a "slight" muscle injury.  38 C.F.R. 
§§ 4.55, 4.56, 4.73 Diagnostic Code 5313.  A small portion of the 
mid to distal aspects of the right rectus femoris muscle was 
absent due to the gunshot wound and subsequent debridement.  This 
absence was, however, compensated for by hypertrophy of the 
lateral aspect of the femoris rectus muscle.  There was no 
evidence of remaining metallic fragments after surgical removal 
of the bullet.  Also, there was separation of the fascia lata, 
but no impaired functionality.  The Veteran reported pain and an 
inability to bear his weight on his right leg, and the evidence 
of record demonstrated an occasional limp.  In April 2004, 
private doctors opined that it was "conceivable" that the 
Veteran's residuals of a gunshot wound weakened his right 
quadriceps and the adductors, which offset his gait; however, 
subsequent examinations found the Veteran's muscle strength to be 
5 out of 5 and symmetrical to his left leg.  Based upon a 
longitudinal review of the evidence of record, Board finds that 
the Veteran's right thigh gunshot wound residuals included a 
muscle injury that more nearly approximated a "slight" muscle 
injury.  Id.; 38 C.F.R. § 4.7 (2010).  The Board finds that the 
evidence of record did not demonstrate symptoms of a moderate 
muscle injury, such as a through and through or deep penetrating 
wound or prolonged infection.  38 C.F.R. § 4.73 Diagnostic Code 
5313.  As such, a separate noncompensable evaluation, but not 
more, is warranted for a slight Muscle Group XIII injury as a 
residual of the Veteran's right thigh gunshot wound.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313; see also 38 C.F.R. 4.56.

Generally, evaluating a disability using either the corresponding 
or the analogous diagnostic codes contained in the Rating 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each individual 
veteran's circumstance, but nevertheless would still be adequate 
to address the average impairment in earning capacity caused by 
disability.  However, in exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the already 
assigned rating inadequate.  The Veteran's service-connected 
residuals for a right thigh gunshot wound are evaluated as a 
disability of the skin pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7801, and as a Muscle Group XIII injury pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5313.  The criteria of 
Diagnostic Code 7801 were found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his skin disability.  Further, the criteria of 
Diagnostic Code 5313 were found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his Muscle Group XIII injury.  

The Veteran's right thigh scar was characterized as deep, the 
area of which was measured to be at least 12 square inches, but 
not 72 square inches.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's symptoms are congruent with the 
disability picture represented by a 20 percent disability rating.  
Ratings in excess of 20 percent are provided for certain 
manifestations of a right thigh scar, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 20 percent rating reasonably describe 
the Veteran's disability level and symptomatology.  Consequently, 
the Board concludes that a schedular evaluation is adequate and 
that referral of the Veteran's case for extraschedular 
consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7801; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Veteran's Muscle Group XIII injury was manifested by a 
missing portion of the mid to distal aspects of the right rectus 
femoris muscle that compensated for by hypertrophy of the lateral 
aspect of the femoris rectus muscle.  There was no evidence of 
residual metallic fragments after surgical excision and 
debridement.  Also, there was separation of the fascia lata, but 
no impaired functionality.  The Veteran reported pain and 
difficulty bearing weight on his right leg, and the evidence of 
record demonstrated an occasional limp.  The Veteran's muscle 
strength was determined to be 5 out of 5 and symmetrical to his 
left leg.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms more nearly approximate a 
noncompensable disability rating.  Compensable ratings are 
provided for certain manifestations of injuries to Muscle Group 
XIII, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria for a 
noncompensable rating reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the Board 
concludes that a schedular evaluation is adequate and that 
referral of the Veteran's case for extraschedular consideration 
is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7801; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against assigning an evaluation in excess of 
those already granted at any time during the appeal period, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
REMAND

During the pendency of this appeal, the Veteran asserted that he 
retired in 1979, but that he attempted to perform odd jobs.  The 
Veteran also asserted that his service-connected residuals of a 
gunshot prevented him from obtaining and retaining substantially 
gainful employment.  Because the Veteran's claim of an 
entitlement to an increased rating for residual of a gunshot 
wound was pending, the determination of whether he is entitled to 
TDIU, including the effective date for that award, is part and 
parcel of the determination of the rating for residuals of a 
gunshot wound.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 
see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, 
the Veteran's claim of entitlement to TDIU is properly before the 
Board.

As the Veteran's claim of TDIU is part and parcel of the 
determination of whether an increase rating for residuals of a 
right thigh gunshot wound is warranted, the issue of TDIU must be 
remanded for the RO.  Id.  All issues "inextricably 
intertwined" with the issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is 
"intertwined" with the issue of entitlement to an increased 
rating for residuals of a gunshot wound, and was not addressed by 
the RO, the claim is remanded to the RO in accordance with the 
holding in Harris for development.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance 
to the Veteran with respect to his claim of 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraph above, the 
claim of TDIU must be adjudicated, taking 
into consideration the increased evaluation 
granted in the decision above for the 
Veteran's service-connected right thigh 
gunshot wound.  If the claim remains denied, 
a supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


ORDER

An evaluation of 20 percent, but not more, for the Veteran right 
thigh scar as a residual of gunshot wound is granted.

A separate noncompensable evaluation for a slight injury to 
Muscle Group XIII is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


